                Case 19-10702-MFW                Doc 709        Filed 11/20/19         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                         )
In re:                                   )                           Chapter 11
                                         )
SOUTHCROSS ENERGY PARTNERS, L.P.,        )                           Case No. 19-10702 (MFW)
et al.,                                  )
                                         )                           Jointly Administered
Debtors.1                                )
                                         )                           Re: D.I. 603, 674, 675 & 677
                                         )

                   NOTICE OF ADJOURNMENT OF CONFIRMATION
                   HEARING AND EXTENSION OF CERTAIN OTHER
                DEADLINES RELATED TO CONFIRMATION OF DEBTORS’
                      CHAPTER 11 PLAN OF REORGANIZATION

        PLEASE TAKE NOTICE that, as previously noticed, the hearing on confirmation (the
“Confirmation Hearing”) of the Chapter 11 Plan for Southcross Energy Partners L.P. and its
Affiliated Debtors (D.I. 675) (as may be modified, amended, or supplemented from time to time,
the “Plan”)2 is currently scheduled for December 9, 2019 at 2:00 p.m. (Eastern Standard Time)
before the Honorable Mary F. Walrath, United States Bankruptcy Judge in the United States
Bankruptcy Court for the District of Delaware, 824 N. Market Street, 5th Floor, Courtroom No. 4,
Wilmington, Delaware 19801 (the “Bankruptcy Court”).

       PLEASE TAKE FURTHER NOTICE that, with the permission of the Bankruptcy Court
and pursuant to the Disclosure Statement Order, the Confirmation Hearing has been adjourned to
December 16, 2019 at 2:00 p.m. (Eastern Standard Time).




         1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy
Partners GP, LLC (5141); Southcross Energy Finance Corp. (2225); Southcross Energy Operating, LLC (9605);
Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross Gathering Ltd. (7233); Southcross
CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing Company Ltd.
(3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932); Southcross Mississippi
Industrial Gas Sales, L.P. (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross Gulf Coast Transmission Ltd.
(0546); Southcross Mississippi Gathering, L.P. (2994); Southcross Delta Pipeline LLC (6804); Southcross Alabama
Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross Processing LLC (0672); FL Rich Gas
Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas Utility GP, LLC (3280); FL Rich Gas Utility,
LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration Holdings, LLC (0613); and T2 EF Cogeneration
LLC (4976). The debtors’ mailing address is 1717 Main Street, Suite 5300, Dallas, TX 75201.
         2
           Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Plan or the Disclosure Statement Order, as applicable.
               Case 19-10702-MFW            Doc 709       Filed 11/20/19      Page 2 of 3



        PLEASE TAKE FURTHER NOTICE that, in connection with such adjournment, certain
other deadlines related to confirmation of the Plan (the “Confirmation Deadlines”) have similarly
been extended and have been modified as follows:

   Confirmation Deadline            Current Date3                               Modified Date
                           The fifth day after the later of            The fifth day after the later of
                           (i) service of the Confirmation             (i) service of the Confirmation
 Deadline To File Rule
                           Notice and (ii) service of notice           Notice and (ii) service of notice
 3018 Motions
                           of an objection, if any, to such            of an objection, if any, to such
                                         Claim                                       Claim
 Deadline To File Schedule        November 20, 2019                           December 2, 2019
 of Rejected Contracts and
 Leases
 Deadline To File Plan            November 25, 2019                           December 5, 2019
 Supplement
 Deadline To Object to            November 27, 2019                           December 9, 2019
 Rule 3018 Motions
 Voting Deadline                  November 27, 2019                           December 9, 2019
 Deadline To Object to            November 27, 2019                           December 9, 2019
 Plan Confirmation
 Deadline for Replies to          December 6, 2019                            December 13, 2019
 Plan Objections
 Confirmation Hearing             December 9, 2019                            December 16, 2019
                                  at 2:00 p.m. (EST)                          at 2:00 p.m. (EST)

       PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to further adjourn
the Confirmation Hearing and the Confirmation Deadlines.

        PLEASE TAKE FURTHER NOTICE that a copy of the Disclosure Statement (D.I. 677),
the Plan, and any related documents may be obtained from (i) Kurtzman Carson Consultants LLC
at     no    charge      by    accessing    the      Debtors’     restructuring   website      at
http://www.kccllc.net/southcrossenergy, by writing to 222 N. Pacific Coast Highway, Suite 300, El
Segundo, California 90245, or by telephone at (866) 967-0671 (toll-free) or (310) 751-2671 (if
calling from outside the U.S. or Canada) or (ii) for a fee via PACER at
http://www.deb.uscourts.gov.




        3
           As set forth in the Notice of Rescheduled Disclosure Statement Hearing, Confirmation Hearing and
Certain Other Deadlines Related to Confirmation of Debtors’ Chapter 11 Plan of Reorganization (D.I. 603),
certain of the Confirmation Deadlines were previously rescheduled. Such dates are being further adjourned as
set forth herein.


                                                     2
            Case 19-10702-MFW   Doc 709    Filed 11/20/19    Page 3 of 3



Dated: November 20, 2019
       Wilmington, Delaware

                                          Respectfully submitted,
                                          MORRIS, NICHOLS ARSHT & TUNNELL LLP

                                          /s/ Joseph C. Barsalona II
                                          Robert J. Dehney (No. 3578)
                                          Andrew R. Remming (No. 5120)
                                          Joseph C. Barsalona II (No. 6102)
                                          Eric W. Moats (No. 6441)
                                          1201 North Market Street, 16th Floor
                                          P.O. Box 1347
                                          Wilmington, Delaware 19899-1347
                                          Tel.: (302) 658-9200
                                          Fax: (302) 658-3989
                                          rdehney@mnat.com
                                          aremming@mnat.com
                                          jbarsalona@mnat.com
                                          emoats@mnat.com

                                          -and-

                                          DAVIS POLK & WARDWELL LLP

                                          Marshall S. Huebner (admitted pro hac vice)
                                          Darren S. Klein (admitted pro hac vice)
                                          Steven Z. Szanzer (admitted pro hac vice)
                                          450 Lexington Avenue
                                          New York, New York 10017
                                          Tel.: (212) 450-4000
                                          Fax: (212) 701-5800
                                          marshall.huebner@davispolk.com
                                          darren.klein@davispolk.com
                                          steven.szanzer@davispolk.com

                                          Counsel to the Debtors and Debtors in Possession




                                     3
